TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00604-CV


                                    In re Randall Crowder




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY


                                           ORDER

PER CURIAM

               In this mandamus proceeding, Relator Randall Crowder requests as emergency

relief the temporary stay of the trial court’s November 19, 2021 Amended Order on Defendant

Crowder’s Continued Contempt (Amended Order).

               We grant the motion for emergency relief. To preserve the status quo while the

Court considers the merits of the petition for writ of mandamus, the trial court’s November 19,

2021 Amended Order is stayed, pending further order of this Court. During the pendency of this

temporary stay, Relator is ORDERED (1) to maintain and not to destroy or relinquish possession

of the electronic storage devices (business and personal) and data storage locations (business and

personal) that are the subject of the Amended Order, and (2) to preserve and not to delete or

obscure relevant data from those data storage devices and locations.

               The real parties in interest shall have until December 10, 2021, to file a response

to the petition for writ of mandamus.         The real parties in interest may also request

reconsideration of the emergency relief.
              It is so ORDERED on November 24, 2021.


Before Chief Justice Byrne, Justices Triana, and Kelly